IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


PAUL J. MCARDLE,                      : No. 406 WAL 2015
                                      :
                Petitioner            :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
           v.                         :
                                      :
                                      :
JOSEPH W. HUFNAGEL, MARGARET M.       :
HUFNAGEL, THERESA J. HUFNAGEL, J.     :
JEROME MANSMANN, PATRICK W.           :
MANSMANN, KATHLEEN MANSMANN           :
RYGALSKI, JAMES P. MANSMANN,          :
JOANNE T. MANSMANN, PETER J.          :
MANSMANN, SANDRA L. MANSMANN,         :
PETER L. MANSMANN, SARAH E.           :
MANSMANN. KRISTINE I. MANSMANN        :
SULLIVAN, THOMAS M. SULLIVAN,         :
MICHELE M. MANSMANN, RONALD A.        :
WEISENSTEIN, THERESA A.               :
MANSMANN CAMPA, CLAYTON T.            :
CAMPAN, ELIZABETH MANSMANN            :
CHAMPAGNE, KEITH J. CHAMPAGNE,        :
DENISE MANSMANN BIRD, DANIEL L.       :
BIRD, DANIEL F. CUSICK, MARY          :
SHEILA CUSICK, COLLEEN CUSICK,        :
ANNE M. MCARDLE, GEORGE R. FOX,       :
III, CARRIE FOX, KELLY FOX, ERIN L.   :
MARSH, DENNIS J. WELSCH, MARY P.      :
WELSCH, WILLIAM P. MORGAN,            :
KATHLEEN S. MORGAN, JOHN DOE,         :
JANE ROE, ET AL.,                     :
                                      :
                Respondents           :


                                ORDER



PER CURIAM
     AND NOW, this 22nd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Eakin did not participate in the decision of this matter.




                                  [406 WAL 2015] - 2